DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-27 are allowable. The restriction requirement, as set forth in the Office action mailed on 6/6/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement withdrawing the method claims is withdrawn. Claims 1-15, 17, 18, 29-41, 43 and 44, directed to methods of processing a biomass are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Therefore, all of the pending claims have been examined and, in light of claim amendments made and consideration of the declaration and arguments provided, are found allowable by the Examiner.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The declaration under 37 CFR 1.132 filed 1/26/2022 is sufficient to overcome the rejection of claims 19-27 based upon 35 USC 103.

Allowable Subject Matter
Claims 1-15, 17-27, 29-41, 43 and 44 are allowed. In light of Applicant’s amendments to the claims and declaration and arguments provided, both the 112 enablement rejection and the prior art rejections have been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s declaration submitted and arguments have been carefully considered and have been found persuasive by the Examiner to support a case for patentability of the method and product claims pending. In particular, Applicant has provided the evidence that the Examiner requested in the previous office action regarding the similarity or difference between Applicant’s claimed product and the biocrude taught by the closest prior art of Olivier. The Examiner had set forth a prima facie case of obviousness over Applicant’s product by process claims and shifted the burden to Applicant to show that the method steps recited resulted in a materially different product than what is claimed by Applicant, in particular, why the protein product taught by the prior art could not attain the claimed protein content and PDCAAS value. The Applicant successfully met the burden set forth by the Examiner and established that although the resulting biocrude product taught by Olivier was sourced from one of the claimed microcrops of Lemnia or Wolffia, the following two points are noted: 
The biomass taught by Olivier was not processed according to the claimed product by process limitations, as no bleaching of the biomass was carried out and the biomass was not separated from a solution and then dried to form the high-concentration protein product. Olivier teaches further separation of the biomass into multiple products, the biocrude being of the products recovered.
The process used by Olivier resulted in a biocrude product that could not possess the claimed protein content or the PDCAAS value, in light of the process steps performed. This was shown by Applicant in the submitted declaration.
Therefore, Applicant’s claims to the product and therefore the related process claims to make the claimed product are found to be free of the prior art and deemed allowable by the Examiner at this time. It is important to clarify that since Applicant’s product claims were found allowable, the associated process to make the claimed product is also found allowable. Applicant’s claims as currently amended all require the allowable features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        5/12/2022